•
                                                                                              03/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 19-0275


                                         DA 19-0275


KURT and ALICIA KUBICKA,

       Plaintiffs, Appellants, and Cross-Appellees,


      v.                                                               ORDER

FRAZIER INDUSTRIES,INC., d/b/a
Yacht Basin Marina,                                                    FILED
                                                                      MAR 1 0 2020
      Defendant, Appellee, and Cross-Appellant.
                                                                   Etowri L.;reenwood
                                                                 Clerk of Supreme Court
                                                                    State of Montana


       Before the Court is the Appellant/Cross-Appellee Kubickas' February 20, 2020
motion to strike portions of Appellee/Cross-Appellant Frazier Industries' Reply Brief
regarding the Kubickas' claim for attorney fees. Kubickas claim that Frazier's arguments on
that issue are an improper sur-rebuttal to an issue Kubickas raised on direct appeal and do
not reply to issues Frazier raised in its cross-appeal. Frazier Industries filed its objection on
March 2. In between, this Court entered its February 26 order submitting the appeal on
briefs to a five-justice panel.
       Because the case is fully briefed and has been submitted for decision, the Court will
take the motion to strike under advisement for consideration with the merits of the appeal.
       IT IS THEREFORE ORDERED that the Appellants' Motion to Strike is TAKEN
UNDER ADVISEMENT.
       The Clerk is directed to give notice of this Order to all counsel of record.
                   41A..
       Dated this )D day of March,2020.



                                                                  Chief Justice
    (g-6 1/?--




          Justices




2